Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Action No. 20-cv-01790-PAB-STV

   JOSHUA GESS,

         Plaintiff,

   v.

   USMS and
   10TH CIRCUIT DISTRICT COURT,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

         This matter comes before the Court on two orders by United States Magistrate

   Judge Scott T. Varholak, both entered on December 10, 2020. In the first, Docket No.

   102, the magistrate judge recommends granting defendants’ Motion for Summary

   Judgment [Docket No. 58] and denying as moot several other motions of plaintiff.

   Docket No. 102 at 51. In the second order, Docket No. 101, the m agistrate judge

   denied plaintiff’s requests for appointment of pro bono counsel [Docket Nos. 7, 62, 64],

   Motion Requesting an Independent Investigation by the FBI and DOJ [Docket No. 70],

   Motion to Appoint Special Counsel [Docket No. 77], and Motion f or Order to Show

   Cause [Docket No. 98]. Docket No. 101. Plaintiff filed a timely objection1 to both orders



         1
            Plaintiff’s objection was filed with the Court on December 30, 2020, Docket No.
   103, six days past the deadline to file an objection. See Fed. R. Civ. P. 72(b)(2).
   However, “legal mail” and “12-22-20” are written on the envelope, Docket No. 103 at 5,
   satisfying the prison mailbox rule. See Price v. Philpot, 420 F.3d 1158, 1163-64 (10th
   Cir. 2005) (prisoner’s filing may be considered timely if given to prison officials for
   mailing before the filing deadline).
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 2 of 14




   and defendants filed a response. Docket Nos. 103, 104. The Court must construe

   plaintiff’s filing liberally because he is a pro se litigant. See Haines v. Kerner, 404 U.S.

   519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.1991). However,

   the Court should not act as a pro se litigant's advocate. Hall, 935 F.2d at 1110.

   I. BACKGROUND2

          This cases arises out of plaintiff’s pretrial detention at the Federal Detention

   Center (“FDC”) in Englewood, Colorado. See Docket No. 5 at 4.

          A. Criminal Case

          On December 5, 2019, plaintiff was indicted on charges of (1) possession of a

   firearm and ammunition by a felon; (2) possession with intent to distribute 50 grams or

   more of methamphetamine (mixture); and (3) possession of a firearm in furtherance of

   a drug trafficking crime. United States v. Gess, No. 19-cr-00507-PAB-STV, Docket No.

   1 at 1-2.3 On December 9, 2019, plaintiff was arrested. Id., Docket No. 4. On

   December 13, 2019, the magistrate judge ordered him detained. Id., Docket No. 11.

   Plaintiff did not contest detention, but reserved the argument if circumstances changed.

   Id., Docket No. 10. On January 23, 2020, the grand jury returned a superseding

   indictment charging plaintiff with (1) possession of a firearm and ammunition by a felon;

   (2) possession with intent to distribute 5 grams and more of methamphetamine (actual);

   and (3) possession of a firearm in furtherance of a drug trafficking crime. Id., Docket

          2
           The magistrate judge’s recommendation provides extensive background of this
   case, see Docket No. 102 at 2-9, and the Court will not repeat it except as relevant to
   considering plaintiff’s objections.
          3
           All docket citations are to this case, No. 20-cv-01790-PAB-STV, unless
   otherwise indicated.

                                                 2
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 3 of 14




   No. 86. On April 22, 2020, plaintiff, through counsel, filed a motion for reconsideration

   of his pretrial detention order. Id., Docket No. 152. Plaintiff filed additional

   supplements to the motion pro se and through counsel. See id., Docket No. 195 at 3-6

   (describing supplements and pro se letters filed). On August 19, 2020, the magistrate

   judge denied the motion for reconsideration and declined to hold a detention hearing .

   Id. at 11. On September 30, 2020, plaintiff filed a pro se notice of appeal of the denial

   of the motion for reconsideration in the Tenth Circuit Court of Appeals. Id., Docket No.

   225. On December 29, 2020, plaintiff pled guilty to count one of the superseding

   indictment. Id., Docket No. 265. On January 11, 2021, the Tenth Circuit denied

   plaintiff’s appeal as moot in light of his guilty plea. Gess, No. 19-cr-00507-PAB-STV,

   Docket No. 273.

          B. Habeas Case

          On June 10, 2020, plaintiff filed an application for a writ of habeas corpus

   pursuant to 28 U.S.C. § 2241. Gess v. 10th Circuit Dist. Ct. of Colo., No. 20-

   cv-01787-PAB, Docket No. 1. Plaintiff argued that his constitutional rights were being

   violated because he was denied a detention hearing. Id. On June 23, 2020, plaintiff

   filed an amended petition seeking immediate release due to the allegedly inadequate

   COVID-19 procedures at the FDC and plaintiff’s elevated risks of a severe outcome

   were he to contract COVID-19 due to his medical conditions. Id., Docket No. 7. On

   July 8, 2020, the Court dismissed the action because plaintiff’s claim attacked the

   conditions of confinement and § 2241 was not the proper vehicle for such a claim. Id.,

   Docket No. 10 at 2.



                                                 3
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 4 of 14




          C. Case No. 20-cv-01790

          On July 1, 2020, plaintiff filed the instant case bringing claims against the USMS

   and the 10th Circuit District Court 4 (“District Court”) asserting violations of his Fifth,

   Eighth, and Fourteenth Amendment rights pursuant to Bivens v. Six Unknown Named

   Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Docket No. 5. Plaintiff’s

   complaint explains his medical issues and describes the COVID-19 situation at the

   FDC. Id. at 4-6. The complaint seeks an emergency hearing and immediate release

   on pretrial detention. Id. at 6.

          On July 1, 2020, plaintiff filed a motion for emergency hearing by telephone or

   video, Docket No. 7, which the magistrate judge construed as a motion for preliminary

   injunction. Docket No. 102 at 7. On August 27, 2020, defendants filed a motion to

   dismiss and a motion for summary judgment. Docket Nos. 56, 58. On the same day,

   plaintiff filed two additional motions seeking immediate release and a hearing. Docket

   Nos. 61, 62. On August 31, 2020, plaintiff filed his first motion to amend, Docket No.

   64, and on September 16, 2020, plaintiff filed a second motion to amend. Docket No.

   71. Also on September 16, 2020, plaintiff filed a motion for a temporary restraining

   order to prevent the Assistant U.S. Attorneys (“AUSAs”) from prosecuting the criminal

   case against him. Docket No. 69. On September 17, 2020, plaintiff filed a motion for a

   change of venue. Docket No. 78. On October 21, 2020, plaintif f filed a petition for

   order for pro se access to the law library for adequate periods of time. Docket No. 89.

   The magistrate judge granted defendants an extension of time to respond to the motion

          4
            The Court construes this to be a reference to the United States District Court
   for the District of Colorado.

                                                  4
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 5 of 14




   for access to the law library until such time as the magistrate judge set a new deadline

   to respond, if necessary. Docket No. 95. Plaintiff objected to this order. Docket No.

   97.

          On December 10, 2020, the magistrate judge entered an order which, inter alia,

   denied plaintiff’s requests for the appointment of pro bono counsel. Docket No. 101.

   Also on December 10, 2020, the magistrate judge filed a recommendation [Docket No.

   102 at 51] that this Court grant defendants’ motion for summary judgment, Docket No.

   58, and deny as moot the defendants’ motion to dismiss, Docket No. 56, plaintiff’s

   motions for preliminary injunction, Docket Nos. 7, 61, 62, plaintiff’s motions to amend,

   Docket Nos. 64, 71, plaintiff’s motions for a temporary restraining order, Docket Nos.

   69, 89, and plaintiff’s motion to change venue. Docket No. 78. The recommendation

   indicates that, if the Court does not grant the motion for summary judgment, the

   magistrate judge recommends (a) granting the motion to dismiss to the extent it seeks

   dismissal of the District Court on the basis of sovereign immunity and to the extent it

   seeks dismissal of plaintiff’s claims against USMS as barred by the PLRA and (b)

   denying the remaining motions on the merits. Id. Plaintiff objects to portions of the

   magistrate judge’s December 10, 2020 order and recommendation. Docket No. 103.

   II. ANALYSIS

          A. Mootness

                 1. Motions

          Plaintiff’s guilty plea has rendered moot many of the motions in this case.

   Plaintiff filed three motions for a preliminary injunction seeking an emergency hearing



                                               5
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 6 of 14




   and immediate release from pretrial detention. Gess v. USMS, No. 20-cv-01790-PAB-

   STV, Docket No. 7 at 1; Docket No. 61 at 1; Docket No. 62 at 2. Plaintif f argues that

   his medical conditions place him at a heightened risk if he contracts COVID-19. See id.

   Plaintiff is no longer a pretrial detainee, and thus his motions for pretrial release are

   moot.

           Plaintiff filed a motion for a temporary restraining order (“TRO”) to prevent

   AUSAs Kelly Rose Churnet (“Ms. Churnet”) and Edwin Garreth Winstead, III (Mr.

   Winstead”) from “proceeding in this [case] and criminal matter 19cr507.” Docket No. 69

   at 1. Plaintiff has pled guilty in the criminal case, rendering moot his motion to stop the

   prosecution.5

           Plaintiff filed a motion to change venue because his suit against the district court

   creates a conflict of interest and Ms. Churnet and Mr. W instead improperly conditioned

   a plea bargain in plaintiff’s criminal case on plaintiff dismissing this civil case. Docket

   No. 78 at 1. The plea agreement in plaintiff’s criminal case did not contain a

   requirement that Mr. Gess dismiss this civil case, rendering moot this portion of his

   venue motion. See Gess, No. 19-cr-00507-PAB-STV, Docket No. 266.

           Plaintiff filed a TRO for access to the law library. USMS, No. 20-cv-01790-PAB-


           5
            On October 2, 2020, defendants filed a motion for an extension of time to
   respond to Docket Nos. 69, 70, 71, 77, and 78 until a date set by the Court, Docket No.
   84, which the magistrate judge granted on October 8, 2020. Docket No. 86. On
   October 21, 2020, plaintiff submitted a filing titled Objection to AUSA’s Position Re:
   Summary Judgment and Continuance. Docket No. 90. Becaus e a portion of the filing
   states that plaintiff “wholly objects to any continuances, [sic] a continuance negates the
   essence of emergency hearing,” id., the Court will construe it as an objection to the
   magistrate judge’s order granting an extension of time for defendants to respond.
   However, the magistrate judge has now filed a recommendation on these motions,
   rendering plaintiff’s objection moot.

                                                 6
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 7 of 14




   STV, Docket No. 89 at 1. He alleges that there are only two terminals providing access

   to legal resources, but that these terminals are also used for other inmate services. Id.

   As such, he cannot get access to them for adequate periods of time. Id. Additionally,

   plaintiff claims that the terminals are placed close together, preventing social distancing.

   Id. The magistrate judge recommends denying the motion.6 Docket No. 102 at 47.

   Plaintiff’s guilty plea does not render this motion moot.

          Defendants filed a motion for summary judgment based on plaintiffs failure to

   exhaust his administrative remedies. Docket No. 58. The magistrate judge

   recommends granting it. Docket No. 102. This motion is not mooted by plaintiff’s guilty

   plea because, while this case remains active, plaintiff has brought suit against

   defendants and they are entitled to file a motion for summary judgment.

                 2. Mootness of the Case

          The next issue is whether Mr. Gess’s plea of guilty has rendered his claim for

   relief moot. “Under Article III of the Constitution [federal courts] may only adjudicate

   actual, ongoing controversies.” Honig v. Doe, 484 U.S. 305, 317 (1988); see also Wiley

   v. Nat’l Collegiate Athletic Ass’n, 612 F.2d 473, 475 (10th Cir. 1979) (noting that

   mootness “has its constitutional origin in the ‘case or controversy’ limitation of Article

   III”). In determining whether a claim is moot, “[t]he crucial question is whether granting



          6
           On November 6, 2020, defendants filed a motion for extension of time to file a
   response to plaintiff’s motion for access until a date set by the Court, if necessary.
   Docket No. 93. On November 6, 2020, the magistrate judge granted defendants’
   motion. Docket No. 95. Plaintiff filed an objection to the magistrate judge’s order on
   November 20, 2020. Docket No. 97. Defendants filed a response on December 3,
   2020. Docket No. 100. The magistrate judge has since issued a recommendation on
   the motion for access, Docket No. 102, rending this objection moot.

                                                 7
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 8 of 14




   a present determination of the issues offered will have some effect in the real world.”

   Citizens for Responsible Gov’t State Political Action Comm. v. Davidson, 236 F.3d

   1174, 1182 (10th Cir. 2000) (internal quotations and alterations omitted). The

   requirement of a live controversy exists at all stages of a case, not simply at the

   inception of the case. Nat’l Advertising Co. v. City & Cnty. of Denver, 912 F.2d 405,

   411 (10th Cir. 1990). When it becomes “impossible for the court to grant any effectual

   relief whatever to a prevailing party, [the court] must dismiss the case, rather than issue

   an advisory opinion.” Fleming v. Gutierrez, 785 F.3d 442, 445 (10th Cir. 2015) (quoting

   Stevenson v. Blytheville Sch. Dist. No. 5, 762 F.3d 765, 768 (8th Cir. 2014)); see also

   Ahmadabadi v. Lambrecht, No. 19-cv-01215-KLM, 2019 WL 5084087, at *2 (D. Colo.

   Oct. 9, 2019) (dismissing case as moot where requested relief was no longer possible).

          The only relief plaintiff seeks in his complaint is an emergency hearing7 and

   pretrial release. Docket No. 5. A request for pretrial release is moot once a defendant

   is convicted. See Gess, No. 19-cr-00507-PAB-STV, Docket No. 273 (finding appeal of

   pretrial detention mooted by guilty plea because “Mr. Gess no longer has a legally

   cognizable interest in the decision whether he should have been released on bail

   pending trial.”); United States v. Vasquez, 406 F. App’x 293, 294-95 (10th Cir. 2010)

   (unpublished) (finding appeal of pretrial detention mooted by guilty plea); Murphy v.

   Hunt, 455 U.S. 478, 481 (1982) (per curiam) (defendant’s “claim to pretrial bail

   became moot following his conviction[]”); Mallish v. Raemisch, 662 F. App’x 584, 587

   (10th Cir. 2016) (unpublished) (“Claims regarding pre-trial detention are

          7
          Plaintiff does not explain the subject matter of the requested hearing, see
   Docket No. 5 at 6, but the Court construes the subject m atter to be pretrial release.

                                                8
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 9 of 14




   generally mooted by a subsequent conviction.”); see also Fassler v. United States, 858

   F.2d 1016, 1018 (5th Cir.1988) (“Because [petitioner] is now legally in federal custody,

   we must hold that his request for release from pretrial confinement is moot.”).

          In this case, plaintiff’s guilty plea renders it impossible for the Court to grant the

   requested relief. The complaint seeks an emergency hearing and pretrial release, but

   the Court cannot grant pretrial release to a party that has pled guilty. See In re

   Overland Park Fin. Corp., 236 F.3d 1246, 1254 (10th Cir. 2001) (“A case is m oot when

   it is impossible for the court to grant any effectual relief whatever to a prevailing party.”)

   (internal quotation marks omitted). “If an actual controversy ceases to exist at any

   stage of litigation, the case has become moot and should be dismissed.” Nathan M. by

   and through Amanda M. v. Harrison School District No. 2, 942 F.3d 1034, 1040 (10th

   Cir. 2019). The relief requested by plaintiff in the complaint – pretrial release – has

   been mooted. However, plaintiff filed two motions to amend the complaint, one of

   which seeks to add a claim for damages. See Docket Nos. 64, 71. A claim for

   damages would not be mooted by plaintiff’s guilty plea. Therefore, the Court will

   consider plaintiff’s motions to amend.

          B. Motions to Amend

          Plaintiff filed two motions to amend his complaint.8 See Docket Nos. 64, 71.

   Plaintiff’s first motion seeks leave to “change complaint to a USC 1983 instead of a

   Bivens;” (2) assert a class action; (3) appoint pro bono counsel; and (3) seek

          8
             The magistrate judge recommends denial of the motions to amend on the basis
   of failure to abide by the D.C.COLO.LCivR 15.1. Docket No. 102 at 41. Because the
   magistrate judge also recommends denial of the motions on the merits, the Court will
   examine the merits as well.

                                                 9
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 10 of 14




   $1,000,000 in damages. Docket No. 64. Plaintiff’s second motion seeks leave to (1)

   add Ms. Churnet and Mr. Winstead – the AUSAs prosecuting his criminal case – in their

   personal and professional capacities; and (2) add First, Fifth, Sixth, Eighth, and

   Fourteenth Amendment claims. Docket No. 71.

            Plaintiff objects to the magistrate judge’s recommended denial of leave to

   (1) “nam[e] parties in their individual capacities nulling any immunity claims,” (2)

   reclassify the claims as 42 U.S.C. § 1983 claims, (3) add a claim for damages, (4)

   appoint pro bono counsel, and (5) certify a class. Docket No. 103 at 1, 3-4.

            Rule 15(a)(2) states that courts are to grant leave to amend freely “when justice

   so requires.” Fed. R. Civ. P. 15(a)(2). “A court may deny leave, however, on account

   of undue delay, bad faith or dilatory motive on the part of the movant, repeated failure

   to cure deficiencies by amendments previously allowed, undue prejudice to the

   opposing party by virtue of allowance of the amendment, or futility of the amendment.”

   Hasan v. AIG Prop. Cas. Co., 935 F.3d 1092, 1101-02 (10th Cir. 2019) (internal

   quotation marks omitted). A motion to amend may be denied for futility “if the

   complaint, as amended, would be subject to dismissal.” Anderson v. Suiters, 499 F.3d

   1228, 1238 (10th Cir. 2007). A district court is justified in denying a motion to amend as

   futile only if the proposed amendment cannot withstand a motion to dismiss or

   otherwise fails to state a claim. See Ketchum v. Cruz, 961 F.2d 916, 920 (10th Cir.

   1992).

                  1. Second Motion to Amend

            The Court first addresses plaintiff’s second motion to amend because it impacts

   resolution of plaintiff’s first motion to amend. The original complaint was brought

                                                10
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 11 of 14




   against the USMS and the District Court. Docket No. 5. Plaintif f seeks leave to add

   Ms. Churnet and Mr. Winstead in their individual capacities for their actions regarding

   plea bargaining. Docket No. 71. Prosecutors enjoy absolute immunity for activities in

   the plea bargaining context. See Hammond v. Bales, 843 F.2d 1320, 1321-22 (10th

   Cir. 1988); Imbler v. Pachtman, 424 U.S. 409, 430 (1976) (prosecutor acting within

   scope of official activities was immune to suit); Hartman v. Moore, 547 U.S. 250, 261-62

   (2006) (“A Bivens (or § 1983) action . . . will not be brought against the prosecutor, who

   is absolutely immune from liability for the decision to prosecute.”). Therefore, the

   claims against Ms. Churnet and Mr. Winstead are futile and the Court will deny leave to

   add Ms. Churnet and Mr. Winstead.

                 2. First Motion to Amend

          Plaintiff’s first motion to amend seeks, inter alia, leave to add a claim for

   damages. Docket No. 64. A claim for damages would be a type of relief not mooted by

   plaintiff’s guilty plea. The magistrate judge recommended denying leave to add a claim

   for damages because plaintiff failed to exhaust administrative remedies and because

   his claim against the USMS is barred by sovereign immunity. Docket No. 102 at 43.

   Plaintiff objects that “[s]overeign immunity does not exclude parties from liability in their

   personal capacity” and all parties are “named in [their] official and personal

   capacit[ies].” Docket No. 103 at 3. Because the Court denies plaintif f’s motion to add

   Ms. Churnet and Mr. Winstead as defendants, the case is brought only against the

   USMS and the District Court. See Docket No. 5.




                                                11
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 12 of 14




          Plaintiff cannot bring suit against the USMS or District Court for damages absent

   a waiver of sovereign immunity. See Federal Deposit Ins. Corp. v. Meyer, 510 U.S.

   471, 483-86 (1994) (Bivens action may not be brought against federal agencies as such

   actions are barred by sovereign immunity); Tucker v. United States Court of Appeals for

   Tenth Circuit, 815 F. App'x 292, 294 (10th Cir. 2020) (unpublished) (upholding district

   court’s decision that the district court and the Tenth Circuit both were entitled to

   sovereign immunity because “[n]o waiver exists”). Given that plaintiff has not shown a

   waiver of sovereign immunity, the Court will overrule this objection. Plaintiff’s motion to

   add damages is therefore futile.

          The remainder of plaintiff’s objections are that the Court should reclassify his

   claims as 42 U.S.C. § 1983 claims, appoint pro bono counsel, and certify a class.

   Docket No. 103 at 1, 3-4. Reclassifying plaintiff’s claims from Bivens to § 1983 would

   not change the requested relief, and would therefore be futile. While “the mooting of a

   named plaintiff's claims after class certification does not moot the claims of the class,”

   Clark v. State Farm Mut. Auto. Ins. Co., 590 F.3d 1134, 1138 (10th Cir. 2009), plaintif f

   pled guilty before any class certification. Therefore, this objection is moot. Similarly,

   the appointment of pro bono counsel has no impact on the requested relief, making ths

   objection moot.9




          9
           The magistrate judge entered an order [Docket No. 101] denying plaintiff’s
   requests for the appointment of pro bono counsel [Docket Nos. 7, 62, 64], Motion
   Requesting an Independent Investigation by the FBI and DOJ [Docket No. 70], Motion
   to Appoint Special Counsel [Docket No. 77], and Motion f or an Order to Show Cause
   [Docket No. 98]. The only portion of this order that plaintiff objects to is the denial of
   the appointment of pro bono counsel, Docket No. 103 at 4, which is moot.

                                                12
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 13 of 14




   III. CONCLUSION

             Because the Court has denied the motions to amend, the only relief plaintiff

   seeks is an emergency hearing and “[i]mmediate release on pretrial detention.” Docket

   No. 5 at 6. The Court cannot grant this relief because plaintiff has pled guilty in his

   criminal case, thus rendering this case moot. Therefore, the Court will dismiss the case

   without prejudice. See Lewis v. Burger King, 398 F. App’x 323, 325 n.3 (10th Cir. 2010)

   (stating that dismissal due to mootness must be without prejudice).

             Accordingly, it is

             ORDERED that the Recommendation of United States Magistrate Judge Scott T.

   Varholak [Docket No. 102] is ACCEPTED IN PART. It is further

             ORDERED that the Order of United States Magistrate Judge Scott T. Varholak

   [Docket No. 101] is ACCEPTED. It is further

             ORDERED that plaintiff’s Motion to Amend [Docket No. 64] is DENIED. It is

   further

             ORDERED that plaintiff’s Motion to Amend [Docket No. 71] is DENIED. It is

   further

             ORDERED that plaintiff’s Objection to Doc. 102 – Recommendation of

   Magistrate [Docket No. 103] is OVERRULED. It is further

             ORDERED that plaintiff’s Objection to AUSA’s Position Re: Summary Judgment

   and Continuance [Docket No. 90] is OVERRULED AS MOOT. It is further

             ORDERED that plaintiff’s Objection to Continuances [Docket No. 97] is

   OVERRULED AS MOOT. It is further


                                                 13
Case 1:20-cv-01790-PAB-STV Document 105 Filed 02/05/21 USDC Colorado Page 14 of 14




         ORDERED that plaintiff’s motions for preliminary injunction [Docket No. 7, 61,

   62] are DENIED AS MOOT. It is further

         ORDERED that plaintiff’s Motion for a TRO Against AUSA [Docket No. 69] is

   DENIED AS MOOT. It is further

         ORDERED that plaintiff’s Motion for a Change of Venue [Docket No. 78] is

   DENIED AS MOOT. It is further

         ORDERED that plaintiff’s Motion for Order to FDC to Provide Adequate Pro Se

   Legal Access [Docket No. 89] is DENIED AS MOOT.10 It is further

         ORDERED that defendants’ Motion to Dismiss Under Fed. R. Civ. P. 12(b)(1) &

   12(b)(6) [Docket No. 56] is DENIED AS MOOT. It is further

         ORDERED that Defendants’ Motion for Summary Judgment [Docket No. 58] is

   DENIED AS MOOT. It is further

         ORDERED that, because the relief plaintiff seeks in this case is moot, this case

   is DISMISSED.



         DATED February 5, 2021.

                                            BY THE COURT:


                                            ____________________________
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




         10
           This motion is denied as moot in light of the Court’s dismissal of the action. It
   was not mooted by plaintiff’s guilty plea.

                                               14
